 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, Local542, AFL-CIO and C. J. Langenfelder and Son,Inc. and General Teamsters, Chauffeurs and Help-ers Union Local 470, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 4-CD-446March 29, 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by C. J. Langenfelder and Son, Inc.,herein called the Employer, alleging that Interna-tional Union of Operating Engineers, Local 542,AFL-CIO, herein called Local 542, had violated Sec-tion 8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to its membersrather than to employees represented by GeneralTeamsters, Chauffeurs and Helpers Union Local 470,a/w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, hereincalled the Teamsters.Pursuant to notice, a hearing was held before Hear-ing Officer John D. Breese on April 5 and 6, May 2,and August 29, 1978. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,the Employer and the Teamsters filed briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Maryland corporation, is engaged in con-struction and material handling operations, includinga material handling operation for United States Steel'at its Morrisville, Pennsylvania, facility. During thei Local 542 did not file a brief However. it notified the Board that it joinsin the brief filed by the Employer.2 Hereinafter U.S. Steel.past 12-month period, the Employer has providedservices to customers located outside the State ofMaryland valued in excess of $50,000 and has pro-vided services valued in excess of $50,000 to U.S.Steel at its Morrisville facility. The parties have fur-ther stipulated, and we find, that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 542and the Teamsters are labor organizations within themeaning of Section 2(5) of the Act.Ill. THE DISPUTEA. Background and FactsThe Employer for a number of years has had amaterials handling contract with U.S. Steel at theMorrisville site. The current 5-year agreement effec-tive April 15, 1976, provides that the Employer shallhaul and stockpile iron ore and "other types or rawmaterials ... (such as pellets, sinter, coke breeze, im-ported coal, coke, ferromanganese, etc.) on an inter-mittent or emergency basis when required and desig-nated by U.S. Steel ..."' The record reveals thatnormally iron ore constitutes about 95 percent of thematerials hauled by the Employer for U.S. Steel, theremaining 5 percent representing the aggregate of theother materials hauled.4The evidence also revealsthat, on any given day, the Employer may be directedby U.S. Steel to haul and stockpile iron ore and var-ious other materials according to its particular needs.Prior to 1974 the hauling and stockpiling of iron oreby the Employer had been accomplished with the useof vehicles known as "scrapers." operated by employ-ees represented by Local 542. During that period,rear-dump and bottom-dump trucks called "Euclids"were used by the Employer to haul materials otherthan iron ore and were operated by teamsters.In late 1974, the Employer decided to discontinueusing scrapers to haul iron ore and, instead, to per-form this work with the rear-dump Euclids. Initially,the Employer assigned this work to the employeesrepresented by the Teamsters. However, after Local542 complained that this work should be performedby operating engineers, the Employer reassigned thework to employees represented by Local 542. AfterSec. 2(a) and (b).4During the latter part of 1977, the percentage of noniron ore materialshauled by the Employer increased temporarily to approximately 70 percentdue to the influx of imported foreign coal as hereinafter discussed.241 NLRB No. 69562 OPERATING ENGINEERS. LOCAL 542the work was reassigned. the Teamsters, pursuant totheir collective-bargaining agreement with the Em-ployer, filed a grievance with the Joint Committee ofthe Contractors Association of Eastern Pennsylva-nia.5The Committee found that the Employer hadviolated the provision of the contract which requiresthat, in the event of a jurisdictional dispute, "the craftperforming the work at the time the dispute arises willcontinue in such capacity until settlement is reached."The Committee did not reach the merits of the dis-pute and representatives of Local 542 and Teamsterssubsequently agreed to meet and resolve the dispute.The substance of the subsequent discussions wasthe source of conflicting testimony at the hearing. TheTeamsters presented evidence that Local 542 claimedonly the work of hauling iron ore which had previ-ously been performed by employees represented byLocal 542 using scrapers and that the hauling of allother materials would continue to be within the juris-diction of the Teamsters. In contrast, William Con-nell, a member of Local 542 and a master mechanicat the Employer's facility, testified that the Teamstersrecognized Local 542's jurisdiction over the Employ-er's entire material handling operation and requestedmerely that the pickup truck and water truck, whenin use, be operated by employees represented byTeamsters. He further testified that both Local 542and the Teamsters have exclusive "wall-to-wall"agreements at other employers irrespective of the typeof equipment being operated. He stated that, in ex-change for an agreement by Local 542 that it wouldrefrain from contesting Teamsters jurisdiction atother jobsites over equipment normally operated byemployees represented by Local 542, the Teamstersagreed not to contest Local 542's jurisdiction over theoperation of Euclids when hauling all types of mate-rial at the Morrisville site.In any event, on March 31, 1975, the parties ex-ecuted the following memorandum of understanding:RE: Ore Stocking Operation U.S. Steel CorporationMorrisville, PennsylvaniaWe have examined the Agreement betweenOperating Engineers Local Union No. 542 andthe C. J. Langenfelder and Son, Inc. and recog-nize this as an agreement covering the entire orestocking operation at the above-mentioned facil-ity, with the following exceptions: Pick-UpTrucks which haul on the Highway, WaterTrucks, and Trucking Sub-Contractors.Should any question arise in the future con-cerning problems of this kind, both Local Unionswill meet in an effort to resolve such matters.5 This committee is composed of Teamsters representatives and represen-tatives of employers under contract with Teamsters locals.From the date of the above agreement until some-time in December 1977, the Euclids used by the Em-ployer were operated exclusively by employees repre-sented by Local 542. As was the case prior to 1975,when teamsters operated these vehicles, other materi-als in addition to iron ore were hauled by the Em-ployer in Euclids at U.S. Steel's direction. However,the Teamsters claims no knowledge that any materi-als other than iron ore were hauled during this period.In November 1977, U.S. Steel began importing for-eign coal due to a coal strike. Unlike shipments ofdomestic coal, which arrived by railroad, the im-ported coal was transported by ship, and U.S. Steeldirected the Employer to unload this coal over itsconveyor system and to haul and stockpile it usingthe Euclids.6Shortly thereafter, the Teamsters filed agrievance with the Joint Committee of the Contrac-tors Association, claiming that the Teamsters had ju-risdiction over the operation of Euclids carrying ma-terials other than iron ore. Local 542 was not a partyto this proceeding and, after a hearing at which Local542 was not present, the Committee ruled in favor ofthe Teamsters.7On or about February 8, 1977, Local 542's pres-ident and business manager, Joe O'Donohue, told theEmployer's labor relations specialist, John Murray,that if the Employer assigned operation of the Euclidsto the employees represented by Teamsters, Local 542would "shut the rest of you down." It is this state-ment by Local 542's official that gives rise to the Em-ployer's charge in the instant proceeding.B. The Work in DisputeThe work in dispute, which was stipulated to by theparties, involves "[t]he hauling of materials, otherthan iron ore, by use of a Euclid type vehicle at theUnited States Steel facility in Morrisville, Pennsylva-nia."C. Contentions of the PartiesThe Employer contends, with Local 542 in agree-ment, that the Employer's assignment of the work indispute to employees represented by Local 542 is con-sistent with the Employer's preference and practicesince April 1975. The Employer further asserts thatthe efficiency and economy of its operation requirethat operating engineers operate the Euclids whenhauling other materials as well as iron ore.8I The record reveals that the number of Euclids used by the Employerduring this period increased from 2 or 3 to I -13.The Teamsters award was denied enforcement by the U.S. District Courtfor the Eastern District of Pennsylvania. It then brought an amended griev-ance and again prevailed, obtaining a second award. This award has neverbeen enforced.'The Employer additionally argues that the other criteria customarilyconsidered by the Board favors neither the Teamsters nor Local 542.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Teamsters argues that the statement made byLocal 542's president and business manager, JoeO'Donohue, does not constitute reasonable cause tobelieve that Local 542 has violated Section 8(b)(4)(D)of the Act and, even if it does constitute a threat tostrike, said threat is merely a pretext to confer juris-diction upon the Board. The Teamsters further con-tends that the construction site jurisdictional agree-ment between the Teamsters and the OperatingEngineers constitutes an agreed-upon method for set-tling the instant dispute.With respect to the merits of the dispute, the Team-sters contends that its collective-bargaining agree-ment with the Employer clearly confers jurisdictionover the disputed work upon employees representedby it. Although the Teamsters concedes that the 1976agreement between Local 542 and the Employer alsocovers the work in dispute, it argues that this agree-ment was a unilateral attempt by the signatoriesthereto to unlawfully extend jurisdiction over the Eu-clids to the employees represented by Local 542. Inaddition, the Teamsters contends that the practice ofthe Employer at its other facilities and the industrypractice indicate that Euclids are customarily oper-ated by teamsters.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for the voluntarysettlement of the dispute.As set forth above, Respondent's president andbusiness manager, Joe O'Donohue, informed JohnMurray, the Employer's labor relations official, that ifthe Employer assigned the disputed work to the em-ployees represented by the Teamsters, Local 542would "shut the rest of you down." The Teamsterscontends that this statement does not constitute athreat to strike, and, even if it does, it is a mere pre-text on the part of Local 542 in order to bestow juris-diction upon the Board. We do not agree. The state-ment on its face constitutes a threat to strike.Accordingly, we are satisfied that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred.9The contract between the Teamsters and the Em-ployer provides that, in the event of a jurisdictionaldispute, the Employer "agrees to accept and complywith the decision or settlement of the Unions orI We also note it is irrelevant that the party making the threat is the onepresently doing the disputed work. Hod Carriers' Union Local No. 116, La-borers' International Union of North America, AFL-CIO (E. a S. Masonry,Inc.), 187 NLRB 482, 483 (1970).Union tribunals which have the authority to deter-mine such dispute."'°The agreement further providesthat "[e]xisting international jurisdictional agree-ments shall be respected by both parties."" The onlyjurisdictional agreement introduced into evidence atthe hearing was a construction site jurisdictionalagreement between the Teamsters International andLocal 542's International, by which the Unions agreeto "settle jurisdictional disputes between the two or-ganizations on construction sites." The Teamsterscontends that the Employer's facility is a "construc-tion site" within the meaning of that agreement and,therefore, that said agreement constitutes an agreed-upon method for voluntary adjustment of the disputewithin the meaning of Section 10(k). In support ofthis contention, the only evidence introduced by theTeamsters was testimony that this agreement hadbeen found applicable in a recent dispute between itand Local 542 involving American Bridge Division,another contractor at the Morrisville site.Although the Employer, by virtue of its agreementwith the Teamsters, has bound itself to comply withexisting jurisdictional agreements, we find the con-struction site jurisdictional agreement inapplicable tothe Employer's Morrisville operation. The agreementby its very terms applies only to "construction sites."The Employer's contract with U.S. Steel specifies itsobligation as "handling, hauling, stocking and de-stocking" of iron ore and "various other types of rawmaterials."' There is no reference in that agreementto any obligation to perform construction work.Moreover, the record discloses that, unlike AmericanBridge Division, which is in fact engaged in construc-tion as part of its building and equipment mainte-nance function at Morrisville, the Employer is notengaged in any activity that may be construed as con-struction work. The Teamsters vice president andbusiness agent, Ronald Egan, admitted that, to hisknowledge, the Employer has done no constructionwork at the Morrisville site since March 31, 1975.Therefore, its material handling operation at Morris-ville cannot be considered construction work at a"construction site" within the meaning of the con-struction site jurisdictional agreement and that agree-ment is not applicable to instant dispute.In view of the above, we find that there exists nojurisdictional agreement to which all parties arebound. Therefore, no agreed-upon method for volun-tary adjustment of the dispute exists within the mean-ing of Section 10(k) of the Act. Accordingly, we findthat the dispute is properly before the Board for de-termination.' Art. XXV, sec. 25.1." Art. XXV, seC. 25.2.2 Sec. 2(a) and (b).564 OPERATING ENGINEERS. LOCAL 542E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to various relevant factors.'3TheBoard has held that its determination in a jurisdic-tional dispute is a judgment based upon commonsense and experience reached by balancing those fac-tors involved in a particular case.'4I. Collective-bargaining agreementsBoth the Teamsters and Local 542 have collective-bargaining agreements with the Employer. The agree-ment with the Teamsters is a "pattern agreement"negotiated by them with an area multiemployergroup and subsequently signed by the Employer. Thecontract, which covers "the employees within the ju-risdiction of the UNION who are employed by theEMPLOYER," specifically refers to the "EuclidType, Off-Highway Equipment" as a classificationcovered by the agreement."Local 542's 1974 agreement with the Employer rec-ognized Local 542 as "the collective-bargaining agentfor all persons performing work at the Company'sMorrisville. Pennsylvania, ore stocking operation."'6The wage section of the agreement did not includeback-dump or rear-dump Euclid truck operator as ajob classification. However, the 2-year agreement ef-fective January 1, 1976, which was in effect at thegenesis of the instant dispute, provided that Local 542was the exclusive bargaining agent for "all personsperforming work at the Company's Morrisville, Penn-sylvania ... materials handling operations."'7In ad-dition, the wage provision of this agreement containsthe classification of "Rear Dump Operator."'lIt is clear that both the Teamsters "pattern agree-ment" with the Employer and Local 542's 1976 agree-ment with the Employer, on their face, cover thework in dispute.'9Since the agreements between theeparties give both Local 542 and the Teamsters acolorable claim to the work in dispute, we find thatthese agreements favors neither party to the dispute.20II N.L.R.B. v. Radio & Television Broadcast Engineers Union. Local 1212,International Brotherhood of Electrical Workers, A FL-CIO (Columbia Broad-casting System), 364 U.S. 573 (1961).14 International Association of Machinists, Lodge No. 1743 AFLCIO (J. ..Jones Construction Company), 135 NLRB 1402 (1962)." Art. XIV, sec. 14.1.'6 Art. 1. sec. 1.7 Art. I, sec. 1.' Art. 111. sec. I.1s We also note that the terms of the 1975 memorandum of understandingbetween the Teamsters and Local 542 is subject to varying interpretationsand could reasonably be construed to grant jurisdiction over the disputedwork to either party.0 The Teamsters contention that this factor favors them is without meritsince the collective-bargaining agreement in effect between Local 542 andthe Employer at the time the dispute arose also covers the disputed work.2. Industry practiceThe Teamsters contends that the industry practice,including the practice of the Employer at its otherfacilities, indicates that Teamsters customarily oper-ate Euclids in connection with ore handling opera-tions. In support of its claim, the Teamsters intro-duced evidence that the Employer's operations forU.S. Steel at Gary, Indiana, and at the Bethlehemfacility at Sparrows Point, Maryland, utilize team-sters to operate the Euclids. In addition, evidence waspresented which indicates that the Euclids used bythe Warner Company, another contractor at the Mor-risville facility, are operated exclusively by teamsters.However, the record also reveals that the operatingengineers are the exclusive operators of Euclids forthe General Crushed Stone Company at its GlenMills, Pennsylvania, operation and for Heckett, Divi-sion of Harsco Corporation, which is also a contrac-tor for U.S. Steel at the Morrisville site.In view of the fact that both the Teamsters andLocal 542 have exclusive operating agreements at theMorrisville site and elsewhere, we find that the indus-try practice favors neither party.3. Employer's assignment and preferenceAs stated above, the Employer assigned the task oftransporting iron ore and other materials on the U.S.Steel premises by Euclid rear-dump trucks to employ-ees represented by Local 542. This assignment hasbeen consistently followed since the resolution of theoriginal dispute in 1975. Moreover, the Employerprefers that this work continue to be performed bythese employees. Accordingly, these factors favor anaward of the disputed work to the employees repre-sented by Local 542.4. Relative skillsEmployees represented by the Teamsters and byLocal 542 possess the necessary skills to operate theEuclid dump truck and the procedure for haulingnon-ore materials is identical to that for handling ironore. It does not appear that either group of employeesis more skilled in performing the disputed work thanthe other. Therefore, this factor favors neither groupof employees.5. Economy and efficiency of operationThe Employer's contract includes the responsibilityof unloading ships docking at the facility. Since it isdifficult to predict the arrival time of these ships, theEmployer often receives little advance notice fromU.S. Steel and must make hasty arrangements for its565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunloading operation. Moreover, the evidence indi-cates that the number of Euclids in operation at aparticular time varies depending upon the assignmentthe Employer receives from U.S. Steel and, on anygiven day, the Euclids in operation may alternatelycarry iorn ore and other materials pursuant to U.S.Steel's directions.At present, employees represented by Local 542operate all of the Employer's equipment at the Mor-risville site, with the exception of the pickup truckand the water truck, when in use. There was testi-mony that operating engineers are shifted from onejob to another as needed. The Employer argues that,due to the various materials that are hauled duringthe course of the day, it would be inefficient and un-economical if it were required to bring in teamsters tooperate the Euclids whenever it is required by U.S.Steel to haul even one load of material other thaniron ore.We agree with this contention and find that thefactors of economy and efficiency of operation favorawarding the disputed work to employees representedby Local 542.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat the Employer's employees represented by Local542 are entitled to perform the work in dispute. Wereach this conclusion relying on the Employer's pref-erence and assignment and the economy and effi-ciency of operation, all of which favor awarding thedisputed work to the employees represented by Local542. In making this determination, we are assigningthe work to employees represented by Local 542, andnot to that Union or its members. The present deter-mination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:Employees who are represented by the Interna-tional Union of Operating Engineers, Local 542, areentitled to perform the work of operating Eucliddump trucks for C. J. Langenfelder and Son, Inc., atthe United States Steel facility at Morrisville, Penn-sylvania.566